Citation Nr: 1424480	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Sam V. Desai, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran had active service from March 1983 to March 1985. 

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for an acquired psychiatric disorder secondary to service-connected disabilities. 

In an August 2010 decision, the Board (in pertinent part) denied service connection for a psychiatric disorder secondary to service-connected disabilities.  The Veteran appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011 the Court issued an order that granted a Joint Motion for Remand (JMR) filed by counsel for both parties, vacated the Board's August 2010 decision with respect to the denial of service connection for a psychiatric disorder, and remanded that matter to the Board for additional action.

In an August 2012 decision, the Board denied service connection for a psychiatric disorder secondary to service-connected disabilities.  The Veteran appealed that decision to the Court.  In August 2013 the Court issued an order that granted a JMR filed by counsel for both parties, vacated the Board's August 2012 decision, and remanded that matter to the Board for action in compliance with the JMR.

Thereafter, additional evidence (an August 2013 VA examination report and a May 2014 private medical opinion) was associated with the claims file in May 2014.  Through her representative, the Veteran waived her right to initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

In November 2007, the Veteran testified at a video conference hearing before an acting Veterans Law Judge (VLJ) who no longer serves in that capacity at the Board.  The Veteran was sent a letter in July 2012, which provided the option of appearing at an additional hearing before a VLJ in Washington, D.C., at her local RO, or via video conference.  In a response dated that same month, the Veteran indicated that she wished to appear before a member of the Board via video conference.  However, a subsequent response, dated in August 2012, indicated that she did not wish to appear at a hearing.  A letter from her representative, which accompanied her response, stated that the August 2012 response replaced any previous reply sent by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's diagnosed depressive and pain disorder is aggravated by her service-connected varicose veins.


CONCLUSION OF LAW

The criteria for service connection for a depressive and pain disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for an acquired psychiatric disorder herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).
 
In a May 2014 psychological evaluation, Dr. Y.H.O. noted that the Veteran has various painful disabilities, including service-connected varicose veins and fibrocystic mastitis, and nonservice-connected back disability with neuropathy.  After examining the Veteran, and reviewing the record, she noted current diagnoses of major depressive disorder and somatic symptom disorder with predominant pain.  Dr. Y.H.O. stated that "symptoms of depression and chronic pain are interacting to exacerbate symptoms of both disorders."  

After a careful review of the evidence the Board finds that entitlement to service connection on a secondary basis is warranted.  That the Veteran has been diagnosed with a depressive and pain disorder is well documented in the record.  There is also sufficient documentation that the Veteran's service connected disabilities results in her complaints of pain, which necessitates her current use of medications such a hydrocodone and cyclobenzaprine.  A private psychologist has linked the Veteran's depressive and pain disorder, at least in part, to her service-connected varicose veins.  See 38 C.F.R. § 3.310(a); Allen, supra; 

Consideration has been given to earlier VA examination reports that suggest that the Veteran's psychiatric disorders are related to non-service connected disabilities.  Notably, while examiners have felt that her depressive and pain disorders are related to disabilities of the lower extremities, those examiners have also determined that the psychiatric disorders are related to her non-service connected peripheral neuropathy.  A January 2012 VA examiner essentially determined that the Veteran's varicose veins are asymptomatic and could not be the source of her pain and hence her psychiatric disability.  However, more recently, in an August 2013 VA examination report, the Veteran was observed to have visible and palpable varicose veins of both lower extremities, which caused aching and fatigue after prolonged standing or walking.  Such reduces the probative value of the January 2012 report.  

Moreover, while the Veteran's depressive and pain disorders may certainly be aggravated by her non-service connected peripheral neuropathy and low back disabilities, the fact remains that there is also evidence that these psychiatric disorders are also attributed to her varicose veins.  The Court has held that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a depressive and pain disorder on a secondary basis are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a depressive and pain disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


